Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 8/11/22 is acknowledged.  Claims 1 and 3 have been amended.
Rejoinder
Claims 3 and 6 were withdrawn as being drawn to a non-elected species as a result of a restriction requirement dated 3/4/22.  The generic claims being directed to an allowable product, the restriction is withdrawn and applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is  Moon Jae Hak et al. (KR20150082003A).
Moon Jae Hak et al. teach a method for refining an antioxidant compound from a pear peel (e.g. abstract). Moon Jae Hak et al. teach that the antioxidant is Dulcisflavan (3,3 ', 4', 5,6,7,8-heptahydroxyflavan), which is a type of flavanol-type flavonoid that takes the flavan skeleton and has a catechol structure in the B ring, which is well known as a typical antioxidant active site of flavonoid, and has a hydroxyl group at the C-ring third carbon (e.g. page 2; and Fig 7 of KR document). Moon Jae Hak et al. do not teach the structure (2R,3S)-heptahydroxyflavan or an amount thereof. It would not have been obvious to have made the claimed modifications to the structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, and 5-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619